Citation Nr: 0928077	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1950 to June 
1953.  He died in December 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Petersburg, Florida which, in 
pertinent part, denied service connection for the cause of 
the Veteran's death.  The appellant appealed the denial of 
that claim to the BVA.  Thereafter, the RO referred the case 
to the Board for appellate review.    

The appellant provided testimony at hearings conducted before 
personnel at the RO in October 2005, and before the 
undersigned Veterans Law Judge in March 2007. Transcripts 
from both hearings have been associated with the Veteran's VA 
claims folder.  Further, it is noted that the appellant 
submitted additional evidence at the March 2007 hearing 
accompanied by her completed waiver of initial consideration 
of this evidence by the agency of original jurisdiction in 
accord with 38 C.F.R. 
§ 20.1304.

In August 2007, the Board remanded the appellant's appeal for 
additional development.  Although the case has been returned 
to the Board for further review, the Board observes that the 
development requested in its prior decision has not been 
completed.  As such, the Board finds that the appeal must be 
REMANDED once again to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  The RO will contact the 
appellant if further action is required on her part.  
REMAND

Unfortunately, a review of the record with respect to the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death discloses a need for further 
development prior to final appellate review.  

As discussed in the Board's August 2007 remand, the Veteran 
died in December 2002; and his death certificate lists his 
immediate cause of death as lung cancer.  At the time of 
death, the Veteran was solely service-connected for 
schizophrenic reaction rated as 100 percent disabling. See 
July 1969 rating decision.  The Board notes for the record 
that the appellant has been granted dependency and indemnity 
compensation ("DIC") benefits pursuant to the provisions of 
38 U.S.C.A. § 1318. See June 2003 rating decision.  

In this appeal, one of the appellant's theories of 
entitlement to service connection is that the Veteran's death 
was caused by his exposure to Napalm in July 1951 while on 
active duty in the Korean War.  In support of her claim, she 
submitted two private medical statements from A. D. M.D. 
dated in February 2002 and May 2004 that essentially reflect 
Dr. D.'s medical opinion that the Veteran's exposure to 
several toxic substances in service (that included Napalm) 
increased the Veteran's risk of developing lung cancer. See 
February 2002 and May 2004 statements from A.D., M.D.  In 
light of the appellant's assertions regarding the Veteran's 
exposure to Napalm, the Board reviewed the Veteran's claims 
file and determined that it was likely that the Veteran was 
exposed to Napalm during service. See August 2007 BVA 
decision, p. 4.  As such, the Board remanded the appellant's 
appeal for the purpose of obtaining medical records from Dr. 
D. related to the Veteran's post-service medical care and to 
obtain a medical opinion regarding the likelihood of a causal 
relationship between the Veteran's in-service exposure to 
Napalm and his post-service development of lung cancer. Id.  
In requesting this medical opinion, the Board directed the RO 
to forward the Veteran's claims file to a VA oncologist or 
other specialist in diagnosing/treating lung cancer. Id., p. 
6.    

Although a review of the current evidence of record reveals 
that the RO in fact requested a medical opinion from a VA 
oncologist or other specialist in the area of diagnosing and 
treating lung cancer (September 2008 RO request), such a 
medical opinion was ultimately provided by a medical doctor 
who specializes in the area of family medicine and who 
assumed that the Veteran's exposure to Napalm in service 
"must have been remote." October 2008 VA medical opinion, 
p. 1; April 2009 written brief presentation, with 
attachments.  While apparently well-researched, this opinion 
clearly does not comply with the Board's August 2007 
directives, as pointed out by the appellant's representative 
in its April 2009 written brief presentation. April 2009 
written brief presentation, pgs. 1-2.  In light of the RO's 
failure to ensure that the VA medical opinion requested by 
the Board complied with the Board's August 2007 directives, 
the Board finds that another remand of the appellant's appeal 
is necessary. See Stegall v. West, 11 Vet. App. 268 (1998).  

Regardless of the above-referenced error, the Board observes 
for the record that other development of the appellant's 
claim is necessary in light of the appellant's most recent 
argument in support of her service connection claim.  In this 
regard, the Board observes that the appellant's 
representative asserted in its April 2009 written brief 
presentation that relief should be granted on the basis of 
medical and scientific literature that indicates nicotine 
from tobacco has an effect on the brain that counters the 
effects of schizophrenia. April 2009 written brief 
presentation, p. 2, with attachments.  Implicit in this 
argument is the representative's assertion that 
(1) the Veteran smoked cigarettes throughout his lifetime 
secondary to his service-connected schizophrenia; (2) the 
Veteran's fatal lung cancer was caused by his cigarette 
smoking; and therefore (3) the Veteran's service-connected 
schizophrenia contributed to the Veteran's death. Id.  Since 
the Veteran's claims file must be returned to the RO for a VA 
medical opinion pertaining to the Veteran's exposure to 
Napalm in service and the development of his lung cancer, the 
VA oncologist 
(or other specialist in the area of diagnosing/treating lung 
cancer) retained to provide such an opinion should also be 
asked to address the likelihood of a causal connection 
between the Veteran's cigarette smoking and his 
schizophrenia. See McClendon v. Nicholson¸ 20 Vet. App. 79 
(2006)(medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that a veteran's condition "may be associated" with 
service).    

Lastly, the Board observes that in addition to its August 
2007 instructions regarding the obtainment of a medical 
opinion, the Board directed the RO to provide the appellant 
with appropriate notice of the Veterans Claims Assistance Act 
of 2000 ("VCAA") in light of the U.S. Court of Appeals for 
Veterans Claims ("Court") ruling in Hupp v. Nicholson, 21 
Vet. App. 342 (2007). August 2007 BVA decision, pgs. 4-5.  In 
that case, the Court held that in the context of a claim for 
DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  In response to the 
Board's request, the RO sent a letter to the appellant dated 
in September 2007 that generally informed her of the evidence 
necessary to support her claim; however, this letter did not 
contain an explanation of the evidence or information needed 
to substantiate her theory that the Veteran's service-
connected schizophrenia caused or contributed to the 
Veteran's death. See September 2007 letter from the AMC to 
the appellant; April 2009 written brief presentation, p. 2; 
Stegall v. West, supra.  Although the appellant arguably has 
actual knowledge of what is necessary to substantiate her 
claim (via the arguments set forth by her representative), 
remand of this appeal for the VA medical opinion discussed 
above allows the RO an opportunity to provide Hupp compliant 
notice to the appellant. See, e.g., Mayfield  v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III]; Sanders v. 
Nicholson, 487 F.3d 881 (2007), reversed by Shinseki v. 
Sanders, 129 S.Ct. 1996 (2009). 
     
Accordingly, the case is REMANDED for the following actions:

1.  With regard to the appellant's 
claim for entitlement to service 
connection for the cause of the 
Veteran's death pursuant to 38 U.S.C.A. 
§ 1310, the RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Hupp v. Nicholson, 21 Vet. 
App. 342 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In accordance with 
Hupp v. Nicholson, this notice should 
include: (a) a statement of the 
condition for which the Veteran was 
service- connected at the time of his 
death; (b) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on the 
Veteran's previously service-connected 
condition; and (c) an explanation of 
the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service connected. 

2.	The RO should forward the Veteran's 
claims 
files to a psychiatrist or psychologist 
for the purpose of obtaining a medical 
opinion as to whether it is at least as 
likely as not that the Veteran's 
cigarette smoking was proximately due 
to his service-connected schizophrenia.  
In rendering this opinion, the examiner 
should please discuss the article 
excerpts submitted by the appellant's 
representative with its April 2009 
written brief presentation.  

3.	The RO should forward the Veteran's 
claims 
files to an oncologist or other 
specialist in diagnosing/treating lung 
cancer for the purpose of obtaining a 
medical opinion that addresses the 
likelihood that the Veteran's fatal 
lung cancer was related to his period 
of service.  Specifically, after 
reviewing the file, the examiner should 
render an opinion as to whether it is 
at least as likely as not that the 
Veteran's exposure to Napalm during 
service caused his post-service lung 
cancer.  In rendering this opinion, the 
examiner should please discuss the 
medical opinions of record that the 
Veteran's Napalm exposure was an 
increased risk for the subsequent 
development of lung cancer.  The 
examiner should be made aware that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

In addition to the foregoing, if and 
only if, the VA psychiatrist or 
psychologist has provided an opinion 
linking the Veteran's cigarette smoking 
to his schizophrenia, then the examiner 
should also opine as to whether such 
cigarette smoking as likely as not 
caused the Veteran's fatal lung cancer. 
4.  Then, after ensuring the VA medical 
opinions requested above are complete 
and that any actions needed to comply 
with the VCAA have been undertaken, the 
RO should readjudicate the appellant's 
claim.  If such action does not resolve 
the claim, a supplemental statement of 
the case ("SSOC") should be issued to 
the appellant and her representative.  
An appropriate period of time should be 
allowed before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence; 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless 
she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

